 

 

  

2/17/21 Pageiofi

Fill in thus information to sdentity the case:

Debtor 1

Debtor 2 _ A .

jSocuse, FAteg) ow earee Neve (ae nae

 

wese

z

ihc take chad Sean ns wa wel Distnct of Sei inl all
£

 

 

7 cnde~
Official Form 423
Certification About a Financial Management Course 12845

 

if you are an individual, you must take an approved course about personal finencial management if;

@ you filed for bankruptcy under chapter 7 or 13, or
@ you tiled for bankruptcy under chapter 11 and § 1141 (4)(3) applies.

in 3 joint case. each debtor must take the course, 11 U.S.C. §§ 727(a)(11) and 1328(g).

After you finish the course, the provider will give you 2 certificate. The provider may notify the court that you have completed the course.
if the provider does notify the court, you need not Mile this form. if the provider does not notify the court, then Debtor 1 and Debtor 2 rust
each fe this form with the certriicate number before your debts will be discharged.

®@ you fled underchapter 7 and you nec to file this form fe Vt wilhin 60 days after the Srat dete set for the meeting of creators under
§ 341 of the Bankruptcy Code.

® I you fited under chapter 11 or 13 end you need to file this form, file ¢ before you make the lust payment hat your plan requires of
before you Me s motion for s discharge under § 1 14t(d){5)(B) or § 1328(d) of the Bankruptcy Code. Fed R Bankr P. 1007(c}.

In some cases, the court can waive the requirement to take the tinancial management course. To have the requirement waived, you must file 2
motion with the court and obtain a court order.

Ea Ton the Court About the Required Course
You murs! check one

it” emi wm meer comere i, pinnae aaa
Dale blovk the course vt/ 20) 2090

waa i yvyy
Name of approved provider Ab US

Gortificate number _ SPASY = FL CO= O3BY3630/2

 

o Lar not required to complete 2 Course in personal financial management because the court has granted my motion for a
waiver of the requirement based on (check one};

OG meapacity, | have a mental iliness or 2 mental deficiency that makes me incapabdie of realizing or making raSons! decisions
about finances.

UO Disabaity. My physical disability causes me to be unable to complete 3 course m personal financial management in person,
by phone. of through the intemet, even alter | reasonahiy tried ta do so

() Active duty. tam currentty on active military duty in = militery combst 2orie.

O) Residence. | live nz district in which the Untted States trustee (or hankrupicy acminisirelor) hes devennined that the
approved mstructional courses cannol adequately meet my needs.

 

 
